DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 11/1/2022 have been entered. Any objection\rejections from the previous office action filed 8/29/2022 not addressed below has been withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim identifier is incorrect, it is an amended claim, not original.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular the only recitation in the specification as originally filed for insoluble compounds is for the polymer. The intermediate amine compounds claimed, which are ionic salts, were not disclosed as water insoluble. This new rejection was necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,6 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ol’khovik et al. “Synthesis, Antimicrobial and Antifungal Activity of Double Quaternary Ammonium Salts of Biphenyls”, Russian Journal of General Chemistry, Vol. 82 No. 2 2013. This new rejection was necessitated by amendment. 
	Ol’khovik discloses the following antimicrobial compounds:

    PNG
    media_image1.png
    484
    974
    media_image1.png
    Greyscale

, several compounds suchj as XIX, XXV, XXVIII and XXX are within the scope of the claimed compounds. See entire disclosure, especially scheme at top of page 330. Regarding claim 12, it follows that since the compounds of Ol’khovik are within the claimed scope they will feature the same properties, including their water solubility. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,4-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lall et al. “Polycations-12. The Synthesis of Liquid Ionic Phosphates (LIPs) from
Mono- and Polycationic Ammonium Halides”, Synthesis 2002, No. 11, Print: 22 08 2002, alone or further in view of Marangoni et al. (US 2012/0053092), for the reasons set forth in the previous action filed 8/29/2022.
	Regarding new claim 12, it follows that since the compounds of Lall render obvious the claimed scope they will feature the same properties, including their water solubility.
Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive. 
Applicants assert Marangoni uses the compounds as shale hydration inhibition agents and does not use the compounds to form a polymer as the claimed compounds. Applicants state it is not clear that modifying the quaternary ammonium ion would render the compounds unsuitable for their intended use.
The claims are drawn to compounds and not methods of synthesizing polymers, thus the examiner does not have to cite art which uses the compounds for the same purpose. An intended use for the compounds is not even claimed. Even if an intended use was recited it would not distinguish the claims. This is because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The assertion that halogenation may render the compounds of Marangoni unsuitable for their intended use is also non-persuasive as it is an unsupported allegation. Unsupported allegations cannot be considered persuasive. 
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/           Primary Examiner, Art Unit 1618